                    Case 5:21-cr-00180-SVW Document 1 Filed 08/05/21 Page 1 of 8 Page ID #:1
             LODGED
     CLERK, U.S. DISTRICT COURT
      AO 91 (Rev.
            (     11/11)) Criminal Co
                                   Complaint


     8/5/2021                                 UNITED STATES DISTRICT COURT                                                          FILED
                                                                                                                           CLERK, U.S. DISTRICT COURT


  CENTRAL DISTRICT OF CALIFORNIA                                        for the
                 -.
    BY: ___________________ DEPUTY
                                                                                                                            $XJXVW 
                                                                                                                            $XJXVW
                                                            Central District
                                                          __________         of of
                                                                      District  California
                                                                                   __________
                                                                                                                        CENTRAL DISTRICT OF CALIFORNIA

                          United States of America                         )                                                  '%URZQ
                                                                                                                          BY: ___________________ DEPUTY


                                     v.                                    )
                                                                                                 5:21-mj-00518
                        WILLIE JAMES BOWEN JR
                                                                           )        Case No.
                                                                           )
                                                                           )
                                                                           )
                                                                           )
                                     Defendant(s)


   CRIMINAL COMPLAINT%<7(/(3+21(2527+(55(/,$%/((/(&7521,&0($16

                 I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
      On or about the date(s) of                      August 3, 2021               in the county of             Riverside                     in the
             Central            District of           California       , the defendant(s) violated:

                    Code Section                                                      Offense Description
       18 U.S.C. § 111(a)(1)                            Assault on Federal Employee




                 This criminal complaint is based on these facts:
       See attached affidavit




                 ✔ Continued on the attached sheet.
                 u


                                                                                                  VSXUVXDQWWR)HG5&ULP3
                                                                                                      Complainant’s signature

                                                                                          Dean Escanuelas, Postal Inspector/USPIS
                                                                                                      Printed name and title

        $WWHVWHGWRE\WKHDSSOLFDQWLQDFFRUGDQFHZLWKWKHUHTXLUHPHQWVRI)HG5&ULP3E\WHOHSKRQH


      Date:      $XJXVW
                                                                                                        Judge’s
                                                                                                        Judge’
                                                                                                             ’s signature

      City and state:                         Riverside, California               HonorableKenlyKiyaKato,8QLWHG6WDWHVMagistrateJudge
                                                                                                      Printed name and title

$86$ Christian     Acevedo: x26922
 Case 5:21-cr-00180-SVW Document 1 Filed 08/05/21 Page 2 of 8 Page ID #:2



                               AFFIDAVIT
     I, Dean Escanuelas, being duly sworn, declare and state as

follows:

                    I.   PURPOSE OF AFFIDAVIT

     1.     This affidavit is made in support of a criminal

complaint and arrest warrant for Willie James BOWEN JR (“BOWEN”)

for a violation of Title 18, United States Code, Section

111(a)(1) (Assault on Federal Employee).

     2.     The facts set forth in this affidavit are based upon

my personal observations, my training and experience, and

information obtained from various law enforcement personnel,

including the Rialto Police Department (“RPD”).         This affidavit

is intended to show merely that there is sufficient probable

cause for the requested complaint and arrest warrant and does

not purport to set forth all of my knowledge of or investigation

into this matter.    Unless specifically indicated otherwise, all

conversations and statements described in this affidavit are

related in substance and in part only.

           II.   BACKGROUND FOR POSTAL INSPECTOR ESCANUELAS

     3.     I am a United States Postal Inspector (“Postal

Inspector”) employed by the Los Angeles Division of the United

States Postal Inspection Service (“USPIS”), San Bernardino

Domicile, External Crimes Team.      I have been so employed since

August 2006.     My responsibilities include the investigation of

crimes against the United States Postal Service (“USPS”) and

crimes related to the misuse and attack of the mail system and

assaults and threats against USPS employees, including: theft of


                                    1
 Case 5:21-cr-00180-SVW Document 1 Filed 08/05/21 Page 3 of 8 Page ID #:3



United States mail (“U.S. Mail”); possession of stolen U.S.

mail; crimes related to the use, theft, and counterfeiting of

postal keys (referred to as “arrow keys”) and locks; access

device fraud; and identity theft.       Additionally, I have received

both formal and informal training from the USPIS regarding mail

and identity theft.

     4.     Through my training and experience, I have learned

that USPS delivers U.S. Mail to residents in neighborhoods via

individual, community mailboxes, and post office boxes (“P.O.
Boxes”).    The USPS also provides blue collection boxes as a

convenient way for USPS customers to place outgoing mail for

pickup by USPS employees.

                   III. SUMMARY OF PROBABLE CAUSE
     5.     On August 3, 2021, USPS Postal Carrier F.V. was

delivering mail in the city of Rialto, California.         At

approximately 1:15 p.m., F.V. was delivering mail on Elm Court

in Rialto, California, and pulled up to a house on the south

side of the street.    F.V. was sitting in his USPS truck and
parked alongside the curb to speak to a resident.         As F.V. spoke

to the resident, BOWEN approached and placed himself between

F.V. and the resident.     BOWEN told F.V. that he was angry

because F.V. did not deliver mail to his home that day.          Within

seconds, BOWEN made physical contact with F.V.         F.V. recalled

BOWEN grabbing F.V. by the arm and the shirt, and yanking him

from the vehicle, leaving F.V. hanging halfway out of his USPS

truck.    Another witness recalled BOWEN punching F.V.        F.V.

called RPD officers and then drove down the street to create


                                    2
 Case 5:21-cr-00180-SVW Document 1 Filed 08/05/21 Page 4 of 8 Page ID #:4



distance between himself and BOWEN, but BOWEN followed him

anyway.

                   IV.    STATEMENT OF PROBABLE CAUSE
       6.    Postal Inspectors Brad Barnes, Gabriel Rodriguez, and

I interviewed the victim USPS letter carrier, F.V. and a local

resident who witnessed the incident (“WITNESS 1”) Based on my

conversations with F.V., WITNESS 1, other law enforcement

officers, and my own observations and knowledge of the

investigation, I am aware of the following:

       A.    F.V. Delivers Mail on Elm Court and Skips BOWEN’s Home

       7.    On August 3, 2021 at approximately 1:15 p.m., F.V.

pulled onto Elm Court in Rialto, California to deliver mail.

F.V. was driving his USPS truck, which positions the driver on

the right-hand side of the truck (opposite side of an ordinary

American car) and at the time, had the window and door on the

driver’s side open (a position which the driver can maintain

while operating the vehicle), leaving the driver exposed.

       8.    As F.V. was delivering mail, he remained seated in his

truck, reaching for mailboxes and inserting mail inside without

leaving the truck.       As he was doing so, F.V. noticed a home on

the north side of the street had its mailbox blocked by a parked

car.   Based on F.V.’s knowledge of USPS protocols and policy,

F.V. decided that he would not deliver mail to that home on that

day, due to the car blocking access to the mailbox.         F.V.

finished delivering mail to the remaining homes on the north

side of the street, and then made his way to the south side of

Elm Court.


                                     3
 Case 5:21-cr-00180-SVW Document 1 Filed 08/05/21 Page 5 of 8 Page ID #:5



     9.     As F.V. delivered mail on the south side of Elm Court,

he eventually reached a home across the street from the house he

had previously skipped.     F.V. placed his USPS truck into park at

this point to speak to a customer as he remained seated in his

USPS truck.    As F.V. spoke to the customer, he noticed a man

(later identified as BOWEN) and woman (later identified as

BOWEN’s mother) standing in the yard of the house he had

previously skipped.    BOWEN then began walking across the street

towards F.V.’s USPS truck.     At this point, BOWEN walked around
the front of the USPS truck and approached the driver’s side

(parallel to the curb).

     B.     BOWEN Confronts F.V. for Skipping his House

     10.    BOWEN appeared angry and was shouting, asking F.V. why

he did not deliver mail to his mother’s house.         F.V. told BOWEN

a car was blocking the mailbox and that it was a safety issue

for F.V. to get out of the postal truck.         BOWEN yelled at F.V.

saying, “you the mailman.     Get off your ass and deliver!”        At

this point, F.V. said to BOWEN, “you are making this worse for

your mother.   I can hold her mail at the Post Office and refuse

to deliver if you are going to cause problems.         I am out of

here.”    BOWEN became visibly agitated at this point and yelled,

“no you’re not!”

     11.    BOWEN then grabbed F.V.’s arm with one hand, and the

front of F.V.’s shirt with the other hand and attempted to drag

F.V. from the USPS truck.     Because F.V. was still wearing his

lap belt, he was caught hanging with the top half of his body

hanging out of the USPS truck, and the bottom half still secured


                                    4
 Case 5:21-cr-00180-SVW Document 1 Filed 08/05/21 Page 6 of 8 Page ID #:6



by the lap belt.    BOWEN then grabbed F.V.’s arm and continued to

yank, trying to pull F.V. out of the USPS truck.         F.V. believes

it is possible that BOWEN attempted to punch him during this

encounter, but he cannot recall if or where any punches landed

on his body.    BOWEN’s mother approached at this point and began

pleading for BOWEN to stop.     F.V. heard BOWEN’s mother pleading

with BOWEN to stop.

       12.   F.V. called RPD officers and his supervisor to report

the incident.    F.V. then drove a couple of houses down to create
distance between himself and BOWEN, but BOWEN followed him and

began recording F.V. on his smartphone. As BOWEN recorded F.V.
                  %RZHQ
on his smartphone, F.V. began yelling “this the mailman, won’t

deliver, I’m gonna show him” or words to that effect.          As F.V.

waited for police to arrive, F.V.’s supervisor contacted Postal

Inspector Brad Barnes.

       C.    Postal Inspectors Arrive and Interview Witnesses

       13.    Inspector Barnes, Inspector Gabriel Rodriguez, and I

responded immediately and arrived within minutes.         When we

arrived, RPD officers had just arrived and had restrained BOWEN.

Upon arrival, I saw a local resident, WITNESS 1, speaking with

F.V.   I interviewed WITNESS 1 and WITNESS 1 told me that WITNESS

1 was outside when BOWEN attacked F.V.       WITNESS 1 said he

overheard BOWEN ask F.V., “why didn’t you give us our mail?” and

then saw BOWEN lean into the USPS truck and punch the carrier

approximately three times.     WITNESS 1 also saw BOWEN’s mother

standing next to BOWEN telling him to stop.        WITNESS 1 heard




                                    5
 Case 5:21-cr-00180-SVW Document 1 Filed 08/05/21 Page 7 of 8 Page ID #:7



F.V. shout, “stop, stop!” but WITNESS 1 did not want to get

physically involved.

      14.   I also interviewed Bowen’s mother, who was outside

with BOWEN when I arrived.     Bowen’s mother said that, when the

USPS carrier did not deliver mail to their house, BOWEN
                                  WDONLQJ
approached the carrier and began “taking rough” to F.V.          BOWEN’s

mother told me that she saw BOWEN reach into the USPS truck and

grab F.V.’s shirt, but that BOWEN stopped when BOWEN’s mother

told him to stop.
      D.    BOWEN Tells Postal Inspectors About Confrontation

      15.   RPD officers transported BOWEN back to the local RPD

station.    At the station, Inspector Barnes and I approached

BOWEN and advised BOWEN of his Miranda Rights.         BOWEN stated
that he wanted a lawyer and we terminated the interview.          As we

were standing near BOWEN, BOWEN continued to attempt to get our

attention and began shouting things at us.        Inspector Barnes and

I repeatedly reminded BOWEN that he requested a lawyer and

advised him to not speak about the incident.        Despite these
admonishments, BOWEN continued to shout things at us.

      16.   BOWEN said that he was upset that F.V. did not deliver

his mother’s mail, and that he and F.V. had an argument about

it.   BOWEN said he may have touched F.V. during the argument,

but that he did not harm him, and that F.V. was not hurt.

//

//




                                    6
 Case 5:21-cr-00180-SVW Document 1 Filed 08/05/21 Page 8 of 8 Page ID #:8



                            V.    CONCLUSION
     17.   Based on the foregoing facts, there is probable cause

to believe that Willie James BOWEN JR committed a violation of

Title 18, United States Code, Section 111(a)(1) (Assault on

Federal Employee).



Subscribed  to        and  sworn
before me this       WK day of
August
  g st 2021
Augu


HONORABLE
HON RABLE KENLY
 ONO      KE
          KE    K,<$ KATO
                     KA
UNITED STATES
          T S MAGISTRATE
       STATE  MAGISTRAT JUDGE




                                    7
